Case 1:21-cv-22441-RNS Document 7 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                      CASE NO.: 1:21-CV-22441-SCOLA, JR./GOODMAN

 DONALD J. TRUMP, the Forty- Fifth
 President of the United States,
 INDIVIDUALLY AND ON BEHALF OF A
 CLASS OF PERSONS SIMILARLY
 SITUATED,

        Plaintiff and the Class,
 vs.

 TWITTER, INC., and JACK DORSEY,

        Defendants.
                                   /

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rule 4(b) of the Rule Governing the Admission, Practice,

 Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

 District of Florida, the undersigned respectfully moves for the admission pro hac vice of John P.

 Coale, Esq., 2901 Fessenden Street, NW, Washington, D.C. 2008, (202) 255-2096, for

 purposes of appearance as co-counsel on behalf of Donald J. Trump and those similarly

 situated in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

 Administrative Procedures, to permit John P. Coale to receive electronic filings in this case, and

 in support thereof states as follows:

        1.      John P. Coale is not admitted to practice in the Southern District of Florida and is a

 member in good standing of the District of Columbia Court of Appeals, the District of

 Columbia.
Case 1:21-cv-22441-RNS Document 7 Entered on FLSD Docket 07/09/2021 Page 2 of 3




        2.        Movant, Matthew Baldwin, Esquire, of the law firm of Vargas Gonzalez Baldwin

 Delombard, LLP, 815 Ponce De Leon Blvd. Coral Gables, Florida, 33134, (305) 631-2528,

 is a member in good standing of The Florida Bar and the United States District Court for the

 Southern District of Florida and is authorized to file through the Courts electronic filing system.

 Movant consents to be designated as a member of the Bar of this Court with whom the

 Court and opposing counsel may readily communicate regarding the conduct of the case, upon

 whom filings shall be served, who shall be required to electronically file and serve all documents

 and things that may be filed and served electronically, and who shall be responsible for filing

 and serving documents in compliance with the CM/ECF Administrative Procedures. See Section

 2B of the CM/ECF Administrative Procedures.

            3.    In accordance with the local rule of this Court, John P. Coale has made payment of

this Courts $200 admission fee. A certification in accordance with Rule 4(b) is attached hereto.

       4.        John P. Coale, by and through designated counsel and pursuant to Section 2B

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to John P. Coale at email address: johnpcoale@aol.com.

       WHEREFORE, Matthew Baldwin, moves this Court to enter an order permitting John P.

Coale, to appear before this Court on behalf of Donald J. Trump and those similarly

situated, for all purposes relating to the proceedings in the above-styled matter and directing the

Clerk to provide notice of electronic filings to John P. Coale.

Date: July 9, 2021                    Respectfully submitted,

                                       Matthew Lee Baldwin, Esq
                                       Fla. Bar No.: 27463
                                       Email: Matthew@VargasGonzalez.com
                                       Vargas Gonzalez Baldwin Delombard, LLP
Case 1:21-cv-22441-RNS Document 7 Entered on FLSD Docket 07/09/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear Pro

 Hac Vice, Consent to Designation and Request to Electronically Receive Notices of

 Electronic Filings was served by CM/ECF filing system on July 9, 2021, on all counsel or

 parties of record on the service list.


                                                 /s/ Matthew Lee Baldwin, Esq
                                                 Fla. Bar No.: 27463
                                                 Email: Matthew@VargasGonzalez.com
                                                 Vargas Gonzalez Baldwin
                                                 Delombard, LLP
                                                 815 Ponce de Leon Blvd., Third Floor
                                                 Coral Gables, Florida 33134


                      CASE NO.: 1:21-CV-22441-SCOLA, JR./GOODMAN

                                          SERVICE LIST

 JOHN P. COALE                                    MICHAEL J. JONES
 (Pro Hac Vice Forthcoming)                       (Pro Hac Vice Forthcoming)
 2901 Fessenden St. NW                            mjones@ibolaw.com
 Washington, D.C. 20008
 johnpcoale@aol.com                               ROLAND A. PAUL
 Telephone: (202) 255-2096                        (Pro Hac Vice Forthcoming)
                                                  rpaul@ibolaw.com
 THE DUDENHEFER LAW FIRM L.L.C
 FRANK C. DUDENHEFER, JR.                         RYAN S. TOUGIAS
 (Pro Hac Vice Forthcoming)                       (Pro Hac Vice Forthcoming)
 fcdlaw@aol.com                                   rtougias@ibolaw.com
 2721 St. Charles Ave, Suite 2A
 New Orleans, LA 70130                            SEAN M. HAMILL
 Telephone: (504) 616-5226                        (Pro Hac Vice Forthcoming)
                                                  shamill@ibolaw.com
 IVEY, BARNUM & O’MARA
 JOHN Q. KELLY                                    170 Mason Street
 (Pro Hac Vice Forthcoming)                       Greenwich, CT 06830
 jqkelly@ibolaw.com                               Telephone: (203) 661-6000
                                                  Facsimile: (203) 661-9462
